Citation Nr: 0115679	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  99-23 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disease.

2.  Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to May 
1968, February 1972 to October 1979, and February 1989 to 
October 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied the veteran's claim 
for service connection for a heart disability and diabetes.


FINDINGS OF FACT

1.  There is no medical evidence that relates the veteran's  
cardiovascular disease to service.

2.  There is no medical evidence that relates the veteran's 
diabetes mellitus to service.  


CONCLUSIONS OF LAW

1.  A cardiovascular disease was not incurred during military 
service or within one year after service discharge  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).

2.  Diabetes mellitus was not incurred during military 
service or within one year after service discharge.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 1991); 38 C.F.R. 
§38 U.S.C.A. § 3.303, 3.307, 3.309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In the instant case, the RO has met its 
duty to assist the veteran in the development of his claim 
under the VCAA.  By virtue of a development letter dated in 
January 1998 and a Statement of the Case issued in September 
1999, the veteran and his representative were given notice of 
the information, medical evidence, or lay evidence necessary 
to substantiate his claim.  In addition, the RO has made 
attempts to obtain all identified medical records.

Factual Background

The veteran's service medical records show that in May 1984 
he reported to a medical facility complaining of chest pain.  
He was diagnosed as having chest wall pain non-cardiac - 
probable costochondritis.  An electrocardiogram (EKG) was 
performed showing no acute changes. 

In January 1989 the veteran was seen at a medical facility 
complaining of a dull pressure type anterior chest pain that 
began following a hand blast injury.  Other reported symptoms 
included shortness of breath, rapid heart beat, flushed face 
and dizziness.  These symptoms were noted to have resolved 
within minutes after the veteran's departure from the 
orthopedic clinic.  An EKG was performed revealing no changes 
since May 1988.  The diagnosis was non-cardiac chest pain.

Several chest X-rays performed during the veteran's active 
duty service as well as examination reports show that he had 
a normal heart.  These reports also show that urinalysis 
results were negative for sugar.

The veteran had a normal evaluation of his heart at his 
separation examination in August 1991.  A urinalysis 
performed at that time was negative for sugar. 

Results of a VA examination performed in March 1992 include a 
normal cardiovascular evaluation.  A chest X-ray taken at a 
VA examination in November 1994 was negative.  Examination 
findings included diminished pedal pulses.

A May 1997 emergency room report reflects the veteran's 
complaint that he experienced a sharp, sudden onset of chest 
pain at work.  It was noted that he had multiple risk factors 
for coronary artery disease, but no evidence of cardiac event 
by EKG, ECHO or labs.  It was recommended that he be placed 
in observation to rule out a myocardial infarction, but he 
chose instead to sign out against medical advice.

An October 1997 VA progress note reflects the veteran's 
complaint of continuing chest pain.  He was assessed as 
having ischemic heart disease.

An October 1997 VA Thallium Stress Test noted a large, 
moderate to severe inferior defect that was reversible.  The 
veteran made an initial visit to a VA cardiology unit in 
November 1997 and was given an impression of coronary artery 
disease.  Cited coronary risk factors included diabetes 
mellitus, elevated cholesterol and smoking.  The veteran's 
diabetes was noted to be of recent onset.

In November 1997 the veteran filed a claim for service 
connection for a heart condition and for diabetes.

At a follow-up visit at the VA cardiology unit in December 
1997, the veteran was noted to have problems of coronary 
artery disease with angina, diabetes and 
hypercholesterolemia.

The veteran was seen at a VA medical facility in March 1998 
complaining of an episode of chest pain the day before.  He 
was assessed as having chest pain, suspect pleuritic, 
potential ischemic heart disease, and non-insulin-dependent 
diabetes, uncontrolled.

In a September 1998 rating decision the RO denied the 
veteran's claim for service connection for a heart disability 
and for diabetes.

Analysis

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began or was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a disability is 
not shown to be chronic during service, service connection 
may nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b) (2000).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service incurrence will be 
presumed for certain chronic diseases, such as diabetes 
mellitus, arteriosclerosis and cardiovascular-renal disease, 
if manifest to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2000).

In reviewing the record, the Board finds no evidence of heart 
disease either during the veteran's active duty service or 
within one year following his separation from such service.  
While service medical records show that he was seen at a 
medical facility on two occasions for chest pain, such pain 
was determined to be of a non-cardiac origin.  On each of 
these occasions the veteran was examined and underwent an 
electrocardiogram.  Several chest X-rays were taken in 
service showing that the veteran had a normal heart.  The 
veteran was also found to have a normal heart at his 
separation examination in August 1991.

It was not until many years after service, in 1997, that the 
veteran was found to have coronary artery disease.  With that 
said, there is no evidence indicating that his heart disease 
was incurred in or proximately related to service.  The 
veteran's belief that his heart disease is attributable to 
service does not establish such an incurrence since, as a 
layman, he is not competent to opine as to medical matters.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Similarly, the veteran's service medical records are devoid 
of treatment for or a diagnosis of diabetes, and a urinalysis 
conducted at the veteran's separation examination in August 
1991 was negative for sugar.  The earliest diagnosis of 
diabetes mellitus is found in VA medical records in 1997 
noting that the disease was of recent onset.  There is no 
medical evidence that relates this diagnosis to the veteran's 
service or to the one-year period following his separation 
from service.  His opinion that his diabetes mellitus was 
incurred in service does not establish service incurrence 
since he is not competent to opine as to medical matters.  
Espiritu, supra.

Inasmuch as the evidence does not establish that the 
veteran's postservice diagnoses of heart disease and diabetes 
mellitus were incurred in service or within one year 
following his service discharge, his claim for service 
connection for these disabilities must be denied.  38 C.F.R. 
§ 3.303(d) (2000).  As the preponderance of the evidence is 
against this claim, the benefit-of-the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
V. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for a cardiovascular 
disease is denied.

Entitlement to service connection for diabetes mellitus is 
denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

